Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 6, 19, 21 and 25 are objected to because of the following informalities:
Regarding claim 6, in lines 2 and 6, please change “the form” to --a form--.
Regarding claim 19, in lines 6 and 10 of the claim, please delete “one of an anode or”; and please add “.” in the end of the claim. 
Regarding claim 21, in line 1 of the claim, please change “20” to --19--.
Regarding claim 25, in line 6 of the claim, before “planar side”, please change “second” to --first--; and in line 7 of the claim, after “of the”, please change “respective anode or the respective cathode” to --anode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, support for the limitations “wherein the first battery cell component includes a first electrode in the first window and contacting a first planar surface of the first separator or the first current collector attached directly to the first planar surface of the first frame, the first electrode of the first battery cell component being one of an anode or a cathode, and the second battery cell component includes a first electrode in the second window and contacting a first planar surface of the second separator or the second current collector attached directly to the second planar surface of the second frame, the first electrode of the second battery cell component being one of an anode or a cathode” is not found in the original disclosure.  Paragraph [00040] of the Specification filed on 02/14/2017 discloses “[a]s shown in Fig. 3b, frame 20 can be placed over separator 28, which can have an anode 24 on one side and cathode 26 on the other side as shown in Fig. 1. Cathode 26 protrudes through window 60, as shown in Fig. 3c. Bipolar current collector 22, which can be a thin metal foil, then can be added over cathode 26 and attached to the frame 20 at its edges. Frame 20 
Regarding claim 25, support for the limitations “wherein the first battery cell component includes a second electrode on a second planar side of the first separator opposite the first planar side of the first separator, and the second battery cell component includes a second electrode on a second planar side of the second separator opposite the second planar side of the second separator, each of the second electrodes being the other of the respective anode or the respective cathode” is not found in the original disclosure.  Paragraph [00040] of the Specification filed on 02/14/2017 discloses “[a]s shown in Fig. 3b, frame 20 can be placed over separator 28, which can have an anode 24 on one side and cathode 26 on the other side as shown in Fig. 1. Cathode 26 protrudes through window 60, as shown in Fig. 3c. Bipolar current collector 22, which can be a thin metal foil, then can be added over cathode 26 and attached to the frame 20 at its edges. Frame 20 likewise is attached to separator 28 around window 60.” Fig. 1 shows anode 24 is on a second planar side of a separator 28 opposite a first planar side of the separator 28; and wherein the first planar side of the separator 28 is directly contacting frame 20.  Cathode 26 is not on a second planar side of a separator 28 opposite a first planar side of the separator 28; and wherein the first planar side of the separator 28 is directly contacting frame 20.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 25, the phrase “and the second battery cell component includes a second electrode on a second planar side of the second separator opposite the second planar side of the second separator” is unclear as to how a second electrode can be both on a second planar side of the second separator and opposite the second planar side of the second separator.  Therefore, the phrase renders the claim indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 10 depends on claim 1.  Claim 1 recites “unrolling a polymer foil from a roll; forming windows into the unrolled polymer foil, the windows including a first window and a second window, the polymer foil being formed into a plurality of frames including a first frame including the first window and a second frame including the second window”, which means that the first frame and the second frame are made from the polymer foil.  Claim 10 recites “wherein the first separator or the first current collector attached directly to the first planar surface of the first frame and the second separator or the second current collector attached directly to the second planar surface of the second frame are attached to the polymer foil.”  Claim 10 fails to further limit the subject matter of the claim 1 which claim 10 depends on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7, 10-11, 17-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) and Shimamura et al. (“Shimamura”, US 20090233164 A1).
Regarding claim 1, Warrington teaches a method for manufacturing a battery component (Warrington, Title, Abstract, Fig. 14, e.g., manufacturing processes; batteries) comprising: 
unrolling a polymer foil from a roll (Warrington, [0065], [0106], Fig. 14, e.g., each of frame layers 120, 120', 130, 130', 140, 140', 150 and 150' (one of which is being interpreted as a polymer foil) can be formed from a non-conductive material (e.g., an insulator), particularly a material that can be supplied in a rolled form such as a film or sheet; each frame layer can be formed from a thermoplastic material such as polyethylene (polymer); supply arm 880 contains reels 882 and 884, which respectively provide a frame layer material and a pressure-sensitive adhesive in rolled form; (Fig. 14 shows an unrolling of a polymer foil from a roll)); 
forming windows into the unrolled polymer foil, the windows including a first window and a second window (Warrington, [0072], [0106], Figs. 7-8 and 14, e.g., any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; suitable manufacturing techniques for defining features within the frame layers can include, for example, die-cutting, laser cutting; supply arm 880 contains reels 882 and 884, which respectively provide a frame layer material and a pressure-sensitive adhesive in rolled form; the resulting laminate of the frame layer material and pressure-sensitive adhesive travels to station 887, where die -cutting with dies 888 defines apertures that ultimately become windows 152 and 152' 
the polymer foil being formed into a plurality of frames including a first frame including the first window and a second frame including the second window, a first current collector being attached directly to a first surface of the first frame in the first window and a second current collector being directly attached to a first surface of the second frame in the second window (Warrington, [0070], [0072], [0106], [0107], [0108], Figs. 2, 4, 6-8, and 14, e.g., bipolar plates 160 and 160' (one of which is being interpreted as a current collector) can be formed of any suitable electrically conductive and substantially non-permeable material; at least one of bipolar plates 160 and 160' can be formed from a metal film, foil, or sheet; any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' (one of which is being interpreted as a polymer foil as disclosed above) can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; suitable manufacturing techniques for defining features within the frame layers can include, for example, die-cutting, laser cutting; supply arm 880 provides materials for forming frame layers 150 and 150' and bipolar plates 160 and 160'; materials for forming bipolar plates 160 and 160 are supplied from reels 894 and pass to station 895; upon reaching station 895, the bipolar plate material and the adhesive-coated frame layer material (adhesive-coated frame) from station 891 pass through rollers 898 that result in adherence of the bipolar plate material to the adhesive-coated frame layer; the bipolar plate material occludes the apertures (i.e., windows 152 and 152) that were previously defined in the frame layer material at station 887; (e.g., as 
stacking a first battery cell component including the first current collector attached directly to the first surface of the first frame in the first window onto a second battery cell component including the second current collector attached directly to the first surface of the second frame in the second window (Warrington, [0072], [0106], [0107], [0108], [0109], Figs. 2, 4, 7-8, and 14, e.g., any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' (one of which is being interpreted as a polymer foil as disclosed above) can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; suitable manufacturing techniques for defining features within the frame layers can include, for example, die-cutting, laser cutting; supply arm 880 provides materials for forming frame layers 150 and 150' and bipolar plates 160 and 160' (one of which is being interpreted as a battery cell layer); materials for forming bipolar plates 160 and 160 are supplied from reels 894 and pass to station 895; upon reaching station 895, the bipolar plate material and the adhesive-coated frame layer material from station 891 pass through rollers 898 that result in adherence of the bipolar plate material to the adhesive-coated frame layer; the bipolar plate material occludes the apertures (i.e., windows 152 and 152) that were previously defined in the frame layer material at 
Warrington does not teach a first separator or a first current collector being attached directly to a first planar surface of the first frame around the first window and a second separator or a second current collector being directly attached to a first planar surface of the second frame around the second window; and stacking a first battery cell component including the first separator or the first current collector attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second separator or the second current collector attached directly to the first planar surface of the second frame around the second window, the first frame extending further laterally than the first separator or the first current collector attached directly to the first planar surface of the first frame, the second frame extending further laterally than the second separator or the second current collector attached directly to the second planar surface of the second frame.
However, in the same field of endeavor, Inoue teaches a battery comprising a first separator or a first current collector being attached directly on to a first planar surface of a first frame around a first window and a second separator or a second current collector being attached directly on to a first planar surface of a second frame around a second window (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], [0114], [0124], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; adjacent positive Formation of Bipolar Electrodes; the positive electrode slurry was applied to aluminum foil; on the other hand, the negative electrode slurry was applied to copper foil; the gel polymer electrolyte layer (which is being interpreted as separator) was placed on the positive electrolyte layer of the bipolar electrode, followed by setting a seal member (seal member 31) of PE film with a width of 12 mm around the gel polymer electrolyte layer; the above operation was repeated to laminate the bipolar electrodes in five layers; the laminate of the bipolar electrodes and the seal members was then subjected to pressing (heat and pressure) from above and below, thereby fusing the seal members to seal the respective layers (which is being interpreted as that the current collectors 11 and the separators 17 and seal members 31 are directly attached); (as shown in Fig. 2 in view of [0114] and [0124], a first battery cell layer being attached directly to a first planar surface of a first frame around a first window and a second battery cell layer being attached directly to a first planar surface of a second frame around a second window)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first separator or a first current collector being attached directly to a first planar surface of the first frame around the first window and a second separator or a second current collector being directly attached to a first planar surface of the second frame around the second window; and stacking a first 
Warrington in view of Inoue does not teach the first frame extending further laterally than the first separator or the first current collector attached directly to the first planar surface of the first frame, the second frame extending further laterally than the second separator or the second current collector attached directly to the second planar surface of the second frame.
However, in the same field of endeavor, Shimamura teaches a battery comprising a first frame extending further laterally than a first separator and a first current collector, wherein the first current collector attached directly to a first planar surface of the first frame, a second frame extending further laterally than a second separator and a second current collector, wherein the second current collector attached directly to a second planar surface of the second frame (Shimamura, Figs. 11(B) and 15-18, [0024], [0025], [0036], [0070], e.g., FIG. 15 showing an battery-layered product made by lamination of a polymer gel electrolyte layer and a bipolar electrode, and adhering (sealing) the heat fusion resin-based seal member by heating and pressurization (heat fusion); FIG. 16 showing a electrode-electrolyte layer seal member, made by preparation of the battery-layered product shown in FIG. 15, by sealing layer by layer; FIG. 16(A) showing an electrode-electrolyte layer seal member made by using a bipolar electrode, which is used as an intermediate layer of the similarly also in FIG. 11(B), the heat fusion resin-based seal part 4b'' is arranged in adhered state between the collectors 1 at the outer circumference part of a part formed with the positive electrode 2 and the negative electrode 3, so as to effectively function sealing effect by heat fusion of a heat fusion resin-based seal member; furthermore, the heat fusion resin-based seal part 4b'' has a structure of being extended outside the collector 1 because heat fusion resin-based seal part 4b'' is larger than the collector 1; in this way also, internal short circuit caused by contact between adjacent collectors 1 themselves can be prevented; (as shown in Fig. 11(B) and described in [0070], heat fusion resin-based seal part 4b'' has a structure of being extended outside the collector 1 because heat fusion resin-based seal part 4b'' is larger than the collector 1, in this way also, internal short circuit caused by contact between adjacent collectors 1 themselves can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first frame extending further laterally than the first separator or the first current collector attached directly to the first planar surface of the first frame, the second frame extending further laterally than the second separator or the second current collector attached directly to the second planar surface of the second frame, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]) and/or effectively preventing contact between adjacent collectors themselves (Shimamura, [0074]).
Regarding claim 2, Warrington teaches wherein the polymer foil is made of polyethylene (Warrington, [0065], e.g., each of frame layers 120, 120', 130, 130', 140, 140', 150 and 150' (one of which is being interpreted as a polymer foil) can be formed from a non-conductive material (e.g., an insulator), particularly a material that can be supplied in a rolled form such as a film or sheet; each frame layer can be formed from a thermoplastic material such as polyethylene (polymer)).
Regarding claim 7, Warrington teaches cutting the polymer foil between two windows (Warrington, [0108], Figs. 6 and 14, e.g., die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to 
Regarding claim 10, Warrington in view of Inoue and Shimamura teaches wherein the first separator or the first current collector attached directly to the first planar surface of the first frame and the second separator or the second current collector attached directly to the second planar surface of the second frame.  Warrington teaches a first frame and second frame are polymer foil (as disclosed in claim 1 above), and first separator or the first current collector and a second separator or a second current collector are attached to the polymer foil (Warrington, [0062], [0108]-[0109], Figs. 6-8, e.g., separator 102; bipolar plate 160; die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6; sheeting of the finished electrochemical unit cells can then take place at station 905; multiple production lines 800 can operate in parallel, and the finished electrochemical units cells exiting each production line can be autonomously abutted together to form an electrochemical cell stack; production line 800 can be further modified to stack individual electrochemical unit cells upon one another without resorting to multiple production lines; multiple electrochemical unit cells can be laminated to one another by stacking individual electrochemical unit cells upon one another in a manual, automated, or semi-automated fashion outside a continuous production line environment; (as shown in Figs. 6-8 and 14, separators 102; bipolar plates 160 are attached to fame layer (polymer foil as disclosed in claim 1 above))).
Regarding claim 11, the recitation “is used in an electric vehicle” is an intended use limitation, which fails to structurally distinguish the battery component of 
Regarding claim 17, Warrington in view of Inoue and Shimamura teaches stacking a first battery cell component including the first battery cell layer attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second battery cell layer attached directly to the first planar surface of the second frame around the second window as disclosed in claim 1 above.  Warrington in view of Inoue does not teach the method further comprising fixing first polymer housing walls to outer edges of the first frame and fixing second polymer housing walls to outer edges of the second frame after the stacking of the first battery cell component onto the second battery cell component.
However, in the same field of endeavor, Shimamura a battery comprising fixing first polymer housing walls to outer edges of a first frame and fixing second polymer housing walls to outer edges of a second frame after the stacking of a first battery cell component onto a second battery cell component (Shimamura, Title, Figs. 2-3 and 5, [0036], [0038], [0069], [0197], [0198], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the collector 1, and the negative electrode 3 at the other surface is set so that the electrodes 2 and 3 of the adjacent bipolar electrode 5, which sandwiches the electrolyte layer 4 arranged with the seal part 4b (which is being interpreted as frame), are opposing thereto; the bipolar battery 11 is one configured by the battery-layered product (battery element part) 7; battery-layered product 7 is encapsulated under reduced pressure into the battery jacket 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising fixing first polymer housing walls to outer edges of the first frame and fixing second polymer housing walls to outer edges of the second frame after the stacking of the first battery cell component onto the second battery cell component, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).
Regarding claim 18, 
Warrington does not teach wherein the first battery cell component is stacked onto the second battery cell component such that the first frame is separated from the second frame by a gap.
However, in the same field of endeavor, Shimamura teaches a battery comprising a first battery cell component is stacked onto a second battery cell component such that a first frame is separated from a second frame by a gap (Shimamura, Title, Figs. 3, 11(B),  and 15-18, [0036], [0069], [0070], [0197], [0198], [0321]-[0324], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the collector 1, and the negative electrode 3 at the other surface is set so that the electrodes 2 and 3 of the adjacent bipolar electrode 5, which sandwiches the electrolyte layer 4 arranged with the seal part 4b (which is being interpreted as frame), are opposing thereto; the bipolar battery 11 is one configured by the battery-layered product (battery element part) 7; the rubber-based seal part 4b' is arranged in an adhered state between the collectors 1 at the outer circumference part of a part formed with the positive electrode 2 and the negative electrode 3; similarly also in FIG. 11(B), the heat fusion resin-based seal part 4b'' is arranged in adhered state between the collectors 1 at the outer circumference part of a part formed with the positive electrode 2 and the negative electrode 3, so as to effectively function sealing effect by heat fusion of a heat fusion resin-based seal member; furthermore, the heat fusion resin-based seal part 4b'' has a structure of being extended outside the collector 1 because heat fusion resin-based seal part 4b'' is larger than the collector 1; in this way also, internal short circuit caused by contact between adjacent collectors 1 themselves can be prevented; electrode-electrolyte layer seal member (including the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising wherein the first battery cell component is stacked onto the second battery cell component such that the first frame is separated from the second frame by a gap, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).
Regarding claim 19,
Warrington does not teach wherein the first battery cell component includes a first electrode in the first window and contacting a first planar surface of the first separator or the first current collector attached directly to the first planar surface of the first frame, the first electrode of the first battery cell component being one of an anode or a cathode, and the second battery cell component includes a first electrode in the second window and contacting a first planar surface of the second separator or the second current collector attached directly to the second planar surface of the second frame, the first electrode of the second battery cell component being one of an anode or a cathode.
However, in the same field of endeavor, Inoue teaches a battery comprising a first battery cell component includes a first electrode in a first window and contacting a first planar surface of a first separator or a first current collector attached directly to the first planar surface of the first frame, the first electrode of the first battery cell component being one of an anode or a cathode, and a second battery cell component includes a first electrode in a second window and contacting a first planar surface of a second separator or a second current collector attached directly to the second planar surface of the second frame, the first electrode of the second battery cell component being one of an anode or a cathode (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], [0114], [0124], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; adjacent positive electrode active material layer 13, electrolyte layer 17 (which is being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first battery cell component includes a first electrode in the first window and contacting a first planar surface of the first separator or the first current collector attached directly to the first planar surface of the first frame, the first electrode of the first battery cell component being one of an anode or a cathode, and the second battery cell component includes a first electrode in the second window and contacting a first planar surface of the second separator or the second current collector attached directly to the second planar surface of the second frame, the first electrode of the second battery cell component being one of an anode or a cathode, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 20, Warrington in view of Inoue and Shimamura teaches the method of claim 19 as disclosed above.  Warrington does not teach wherein the first battery cell component includes the first current collector contacting the first frame, and the second battery cell component includes the second current collector contacting the second frame.
However, in the same field of endeavor, Inoue teaches a battery comprising a first battery cell component includes a first current collector contacting a first frame, and a second battery cell component includes a second current collector contacting a second frame (Inoue, Abstract, Fig. 2, [0019], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 also includes insulating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first battery cell component includes the first current collector contacting the first frame, and the second battery cell component includes the second current collector contacting the second frame, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 21, Warrington in view of Inoue and Shimamura teaches the method of claim 20 as disclosed above.  Warrington does not teach wherein the first battery cell component includes the first separator contacting the first frame such that the first electrode of the first battery cell component is on a first planar surface of the first separator, and the second battery cell component includes the second separator contacting the second frame such that the first electrode of the second battery cell component is on a first planar surface of the second separator.
However, in the same field of endeavor, Inoue teaches a battery comprising a first battery cell component includes a first separator contacting a first frame such that a first electrode of the first battery cell component is on a first planar surface of the first separator, and a second battery cell component includes a second separator contacting a second frame such that a first electrode of the second battery cell component is on a first planar surface of the second separator (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first battery cell component includes the first separator contacting the first frame such that the first electrode of the first battery cell component is on a first planar surface of the first separator, and the second battery cell component includes the second separator contacting the second frame such that the first electrode of the second battery cell component is on a first planar surface of the second separator, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 22, Warrington in view of Inoue and Shimamura teaches the method of claim 21 as disclosed above.  Warrington does not teach depositing the first electrode on the first separator.
However, in the same field of endeavor, Inoue teaches a battery comprising depositing the first electrode on the first separator (Inoue, Abstract, Fig. 2, [0019], [0082], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 of bipolar lithium-ion secondary battery 10, bipolar electrodes 1 are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising depositing the first electrode on the first separator, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 24, Warrington in view of Inoue and Shimamura teaches the method of claim 21 as disclosed above.  Warrington does not teach wherein the first current collector is attached directly to the first planar surface of the first frame and the first separator contacts a second planar surface of the first frame opposite the first planar surface of the first frame, and the second current collector is attached directly to the first planar surface of the second frame and the second separator contacts a second planar surface of the second frame opposite the first planar surface of the second frame.
However, in the same field of endeavor, Inoue teaches a battery comprising a first current collector is attached directly to a first planar surface of a first frame and a first separator contacts a second planar surface of the first frame opposite the first planar surface of the first frame, and a second current collector is attached directly to a first planar surface of a second frame and a second separator contacts a second planar surface of the second frame opposite the first planar surface of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first current collector is attached directly to the first planar surface of the first frame and the first separator contacts a 
Regarding claim 25, Warrington in view of Inoue and Shimamura teaches the method of claim 21 as disclosed above.  Warrington does not teach wherein the first battery cell component includes a second electrode on a second planar side of the first separator opposite the first planar side of the first separator, and the second battery cell component includes a second electrode on a second planar side of the second separator opposite the second planar side of the second separator, each of the second electrodes being the other of the respective anode or the respective cathode.
However, in the same field of endeavor, Inoue teaches a battery comprising a first battery cell component includes a second electrode on a second planar side of a first separator opposite a first planar side of the first separator, and a second battery cell component includes a second electrode on a second planar side of a second separator opposite a second planar side of the second separator, each of the second electrodes being the other of the respective anode or the respective cathode (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 of bipolar lithium-ion secondary battery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first battery cell component includes a second electrode on a second planar side of the first separator opposite the first planar side of the first separator, and the second battery cell component includes a second electrode on a second planar side of the second separator opposite the second planar side of the second separator, each of the second electrodes being the other of the respective anode or the respective cathode, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 26, Warrington in view of Inoue and Shimamura teaches the method of claim 25 as disclosed above.  Warrington does not teach stacking the second battery cell component on an endplate current collector such that the second electrode of the second battery cell component contacts the endplate current collector.
However, in the same field of endeavor, Inoue teaches a battery comprising stacking a second battery cell component on an endplate current collector such that the second electrode of the second battery cell component contacts the endplate current collector (Inoue, Abstract, Fig. 2, [0019], [0082], [0084], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising stacking the second battery cell component on an endplate current collector such that the second electrode of the second battery cell component contacts the endplate current collector, for the purpose of taking out a current output (Inoue, [0084]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) and Shimamura et al. (“Shimamura”, US 20090233164 A1) as applied to claims 1 and 7 above, and further in view of Fauteux (“Fauteux”, US 20030194605 A1).
Regarding claim 6, Warrington in view of Inoue and Shimamura teaches the method comprising the first battery cell component including the first separator or the first current collector attached directly to the first planar surface of the first frame around the first window, and the second battery cell component including the second separator or a second current collector attached directly to the first planar surface of the second frame around the second window as disclosed in claim 1 above.  Warrington teaches a first battery cell component includes a first current collector in the form of a first metal foil bipolar current collector attached directly to a first frame, and a second battery cell component includes a second current collector in the form a second metal foil bipolar current collector attached directly to a second frame (Warrington, [0061], [0070], [0092], [0108]-[0109] Figs. 4 and 6-8, e.g., bipolar plates 160 and 160' are adhered to frame layers 150 and 150'; bipolar plates 160 and 160' (which is being interpreted as bipolar current collector) can be formed from metal foil; the bipolar plate material and the adhesive-coated frame layer material pass through rollers 612 that result in adherence of the bipolar plate material to the adhesive-coated frame layer; die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6; sheeting of the finished electrochemical unit cells can then take place at station 905; multiple production lines 800 can operate in parallel, and the finished electrochemical units cells exiting each production line can be autonomously abutted together to form an electrochemical cell stack; production line 800 can be further modified to stack individual electrochemical unit cells upon one another without resorting to multiple production lines; multiple electrochemical unit cells can be laminated to one another by stacking individual 
Warrington in view of Inoue and Shimamura does not explicitly teach that the first metal foil bipolar current collector is a first nickel foil bipolar current collector attached directly to the first frame or a nickel- coated side of a first aluminum bipolar current collector attached directly to the first frame, and the second metal foil bipolar current collector is a second nickel foil bipolar current collector attached directly to the second frame or a nickel-coated side of a second aluminum bipolar current collector attached directly to the second frame.
However, in the same field of endeavor, Fauteux teaches a battery comprising a nickel foil bipolar current collector 28 attached directly to a frame (48,50) (Fauteux, Title, Abstract, Figs. 2, 3 and 5, [0041], [0047], [0054], Claims 56, e.g., battery; bipolar current collector 28; nickel current collectors; bipolar current collector 28 is relatively thin; each frame 46 consists of a top 48 and a bottom 50; the two parts are attached to the bipolar 28 along the whole perimeter 30, 43; bipolar current collector comprises a nickel current collector; (as shown in Figs. 2 and 3, a foil bipolar current collector 28 attached directly to a frame 48, 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first battery cell component includes the first current collector in the form of a first nickel foil bipolar current collector attached directly to the first frame or a nickel-coated side of a first aluminum bipolar 
Regarding claim 8, Warrington in view of Inoue and Shimamura teaches the method of claim 7 as disclosed above.  Warrington in view of Inoue and Shimamura teaches wherein the first separator or the first current collector attached directly to the first planar surface of the first frame around the first window, and the second separator or the second current collector attached directly to the second planar surface of the second frame around the second window as disclosed in claim 1 above.
Warrington in view of Inoue and Shimamura does not teach wherein the first separator or the first current collector attached directly to the first planar surface of the first frame is placed over the first window after the cutting, and the second separator or the second current collector attached directly to the second planar surface of the second frame is placed over the second window after the cutting.
However, in the same field of endeavor, Fauteux teaches a battery is made by anode end plate, cathode end plate and bipolar plate being first combined into stackable electro chemical cells; frames of a film were die-cut with 140x140 mm2 outer dimension and 102x102 mm2 inner dimension; to each side of the anode and cathode end plate and bipolar plate structures, a frame was attached (Fauteux, [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first separator or the first current .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) and Shimamura et al. (“Shimamura”, US 20090233164 A1) as applied to claim 22 above, and further in view Yamazaki et al. (“Yamazaki”, US 20110308935 A1).
Regarding claim 23, Warrington in view of Inoue and Shimamura teaches the method comprising depositing the first electrode on the first separator as disclosed in claim 22 above.  Warrington in view of Inoue and Shimamura does not teach wherein the depositing of the first electrode on the first separator is via vapor deposition.
However, in the same field of endeavor, Yamazaki teaches a method of manufacturing a battery comprising depositing a first electrode on a separator via vapor deposition (Yamazaki, Title, Abstract, Fig. 4B, [0010], e.g., method of manufacturing a battery; a positive electrode layer (which is being interpreted as a first electrode) is formed on the electrolyte layer (which is being interpreted as a separator) by a chemical vapor deposition method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the depositing of the first electrode .

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) and Shimamura et al. (“Shimamura”, US 20090233164 A1) as applied to claim 26 above, and further in view Boulton (US 4737257 A).
Regarding claim 27, Warrington in view of Inoue and Shimamura teaches the method of claim 26 as disclosed above.  Warrington in view of Inoue and Shimamura does not teach prior to the stacking of the first battery cell component onto the second battery cell component, performing the following: connecting the second frame to the first or the second electrode of the second battery cell component; and then sliding the second frame onto a rod.
However, in the same field of endeavor, Boulton teaches a battery comprising prior to a stacking of a first battery cell component onto a second battery cell component, performing the following: connecting a second frame to a first or a second electrode of the second battery cell component; and then sliding the second frame onto a rod (Boulton, Title, Fig. 1, Column 1: lines 1-15, Column 8: lines 35-41, Column 12: lines 13-15, Column 12: line 55 to Column 13: line 20, e.g., electrochemical cell comprising an anode and a cathode and a suitable electrolyte may function as a battery; a bipolar electrode in which case one surface of the electrode serves as an anode and one surface serves as a cathode; bipolar electrode (2) (which is being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising prior to the stacking of the first battery cell component onto the second battery cell component, performing the following: connecting the second frame to the first or the second electrode of the second battery cell component; and then sliding the second frame onto 
Regarding claim 28, Warrington in view of Inoue, Shimamura and Boulton teaches the method of claim 27 as disclosed above.  Warrington does not teach removing the rod and fixing polymer housing walls to outer edges of each of the first and second frames.
However, in the same field of endeavor, Shimamura a battery comprising fixing polymer housing walls to outer edges of each of a first and second frames (Shimamura, Title, Figs. 2-3 and 5, [0036], [0038], [0069], [0197], [0198], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the collector 1, and the negative electrode 3 at the other surface is set so that the electrodes 2 and 3 of the adjacent bipolar electrode 5, which sandwiches the electrolyte layer 4 arranged with the seal part 4b (which is being interpreted as frame), are opposing thereto; the bipolar battery 11 is one configured by the battery-layered product (battery element part) 7; battery-layered product 7 is encapsulated under reduced pressure into the battery jacket material 10; the battery-layered product 7 is stored and encapsulated under reduced pressure (airtight seal), by using a polymer-metal composite laminate film as the battery jacket material 10 (which is being interpreted as polymer housing), so as to join a part of or a whole of the outer circumference part thereof by heat fusion (as shown in Fig. 3, polymer housing walls fixed to outer edges of a first of frames); the rubber-based seal part 4b' is arranged in an adhered state between the collectors 1 at the outer circumference part of a part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising fixing polymer housing walls to outer edges of each of the first and second frames, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).
Warrington does not teach removing the rod.
However, in the same field of endeavor, Boulton teaches a battery comprising removing a rod (Boulton, Title, Fig. 1, Column 1: lines 1-15, Column 8: lines 35-41, Column 12: lines 13-15, Column 12: line 55 to Column 13: line 20, e.g., electrochemical cell comprising an anode and a cathode and a suitable electrolyte may function as a battery; a bipolar electrode in which case one surface of the electrode serves as an anode and one surface serves as a cathode; bipolar electrode (2) (which is being interpreted as battery cell component) is positioned in the frame-like member (1); frame-like member (19) (which is being interpreted as frame) comprises four openings (21, 22, 23 one not shown) corresponding in position to the openings (4, 5, 6, 7) in the frame-like member (1) and which serve as locations for tie rods used in assembly of the electrolytic cell, and six horizontally disposed openings (24, 25, 26, 27 two not shown) corresponding in positon to the openings (11, 12, 13, 14, 8, 10) respectively in the frame-like member (1); a frame-like member (19) is then positioned on the tie-rods and contacted with the adhesive-coated face of the frame-like member (1) (which is being interpreted as sliding a first of the frames onto a rod and onto the first of the battery cell components); the opposite face of the framelike member (19) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising removing the rod, for the purpose of reducing weight.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Warrington in view of Inoue does not render obvious "stacking a first battery cell component including the first separator or the first current collector attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second separator or a second current collector attached directly to the first planar surface of the second frame around the second window … In Warrington et al., a plurality of frames 120, 120', 130, 130', 140, 140', 150, 150' are joined together, defining windows in which separator 102, cathode 104, anode 106 and bipolar plates 160, 160' are received. Separator 102, cathode 104, anode 106 and bipolar plates 160, 160' are not attached directly to planar surfaces of any of the frames, but are attached to the window edges. In Inoue, as 
Applicant’s arguments are not persuasive.
Warrington teaches stacking a first battery cell component including the first current collector attached directly to the first surface of the first frame in the first window onto a second battery cell component including the second current collector attached directly to the first surface of the second frame in the second window (Warrington, [0072], [0106], [0107], [0108], [0109], Figs. 2, 4, 7-8, and 14, e.g., any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' (one of which is being interpreted as a polymer foil as disclosed above) can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; suitable manufacturing techniques for defining features 
Inoue teaches a battery comprising a first separator or a first current collector being attached directly on to a first planar surface of a first frame around a first window and a second separator or a second current collector being attached directly on to a first planar surface of a second frame around a second window (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], [0114], [0124], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; adjacent positive electrode active material layer 13, electrolyte layer 17 (which is being interpreted as separator) and negative electrode active material layer 15 function together as one electric cell layer (unit cell) 19; battery element 21 also includes insulating layers (seal members) 31 (which are being interpreted as frames) at outer peripheries of unit cell layers 19; Formation of Bipolar Electrodes; the positive electrode slurry was applied to aluminum foil; on the other hand, the negative electrode slurry was applied to copper foil; the gel polymer electrolyte layer (which is being interpreted as separator) was placed on the positive electrolyte layer of the bipolar electrode, followed by setting a seal member (seal member 31) of PE film with a width of 12 mm around the gel polymer electrolyte layer; the above operation was repeated to laminate the bipolar electrodes in five layers; the laminate of the bipolar electrodes and the seal members was then subjected to pressing (heat and pressure) from above and below, thereby fusing the seal members to seal the respective layers (which is being interpreted as that the current collectors 11 and the separators 17 and seal members 31 are directly attached); (as shown in Fig. 2 in view of [0114] and [0124], a first battery cell layer being attached directly to a first planar surface of a first frame around a first window and a second battery cell layer being attached directly to a first planar surface of a second frame around a second window)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first separator or a first current collector being attached directly to a first planar surface of the first frame around the first window and a second separator or a second current collector being directly attached to a first planar surface of the second frame around the second window; and stacking a first battery cell component including the first separator or the first current collector attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second separator or the second current collector attached directly to the first planar surface of the second frame around the second window, for the purpose of preventing short circuits (Inoue, [0083]).
Shimamura teaches a battery comprising a first battery cell component is stacked onto a second battery cell component such that a first frame is separated from a second frame by a gap (Shimamura, Title, Figs. 3, 11(B),  and 15-18, [0036], [0069], [0070], [0197], [0198], [0321]-[0324], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the collector 1, and the negative electrode 3 at the other surface is set so that the electrodes 2 and 3 of the adjacent bipolar electrode 5, which sandwiches the electrolyte layer 4 arranged with the seal part 4b (which is being interpreted as frame), are opposing thereto; the bipolar battery 11 is one configured by the battery-layered product (battery element part) 7; the rubber-based seal part 4b' is arranged in an adhered state between the collectors 1 at the outer circumference part of a part formed with the positive electrode 2 and the negative electrode 3; similarly also in FIG. 11(B), the heat fusion resin-based seal part 4b'' is arranged in adhered state between the collectors 1 at the outer circumference part of a part formed with the positive electrode 2 and the negative electrode 3, so as to effectively function sealing effect by heat fusion of a heat fusion resin-based seal member; furthermore, the heat fusion resin-based seal part 4b'' has a structure of being extended outside the collector 1 because heat fusion resin-based seal part 4b'' is larger than the collector 1; in this way also, internal short circuit caused by contact between adjacent collectors 1 themselves can be prevented; electrode-electrolyte layer seal member (including the electrode-electrolyte layer seal member for the most outer layer) was laminated in 5 layers so that the positive electrode and the negative electrode of the electrode sandwiched the electrolyte layer to form a battery-layered product (see FIG. 15); sealing of the seal part was carried out (see seal part in FIG. 15); (as shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising wherein the first battery cell component is stacked onto the second battery cell component such that the first frame is separated from the second frame by a gap, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).
The rest of the arguments are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723